Citation Nr: 0901337	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  07-33 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for scars, to include a 
left ear laceration, head scars, and facial scars.

2.  Entitlement to service connection for a head injury.

3.  Entitlement to service connection for a back injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to 
February 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Detroit, Michigan Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board notes that in his original claim filed in May 2005, 
the veteran filed separate claims for an ear amputation, head 
scars, and facial scars.  For the sake of judicial economy, 
and given the facts of this case, the Board has combined 
these issues within this decision.

The veteran testified before the undersigned Acting Veterans 
Law Judge at the Detroit RO in November 2008.  A transcript 
of the hearing is of record.

The issues of entitlement to service connection for a head 
injury and back injury are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.

2.  The veteran does not have a current diagnosis of a left 
ear injury/laceration, head scars, or facial scars.

CONCLUSION OF LAW

A left ear injury, head scars, and facial scars were not 
incurred as due to service.  38 U.S.C.A. §§ 1101, 1131, 1154, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's duties

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).

A proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide. 38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  Any error in VCAA 
notification should be presumed prejudicial, and VA has the 
burden of rebutting this presumption.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post- 
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
July 2005.  As the initial notification was provided prior to 
the appealed rating decision, this case raises no procedural 
concerns in view of the Mayfield line of decisions.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  An additional 
notice as to these matters was provided in March 2006.  The 
Board finds that this action effectively satisfies VA's 
requirements in view of Dingess.

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  While the veteran has reported  
treatment from the Memorial Health University Medical Center, 
that facility has reported that it has no records of such 
treatment in its possession.  Additionally, while the veteran 
reported being injured in an automobile accident while on 
active duty, all attempts to retrieve records detailing the 
accident from military and civilian sources have yielded 
negative results.

The Board notes that the veteran has not been afforded a VA 
examination in conjunction with this appeal but is of the 
opinion that such an examination is unnecessary.  There is no 
suggestion, except by unsubstantiated allegation, that the 
veteran has a left ear disorder, head scars, and facial scars 
as a result of an established event, injury or disease in 
service.  38 C.F.R. § 3.159(c)(4).  See Wells v. Principi, 
326 F.3d 1381, 1384 (Fed. Cir. 2003); McClendon v. Nicholson, 
20 Vet. App. 79 (2006).  See also 38 C.F.R. § 3.159(c)(4).  
The Board finds the available medical evidence is sufficient 
for an adequate determination.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II. Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

III.  Left Ear Injury, Head Scars, Facial Scars

The Board has reviewed the veteran's service medical records 
and observes that a medical triage note from October 1981 
indicates that the veteran complained of pain in his left ear 
due to an automobile accident that occurred two weeks 
previously.  It was noted that his left ear was bandaged, and 
he had experienced a traumatic laceration of his ear.  An 
additional treatment note from November 1981 indicates that 
his ear was healing, but some scabs were still present.  
There were no notations of head or facial scars.  In 
February 1984, the veteran waived his right to a separation 
medical examination.  

Subsequent to service, the earliest medical evidence 
containing findings pertinent to the veteran's current claim 
is a VA medical center record from October 2003.  The 
examiner stated that an external inspection of the veteran's 
ears revealed no acute abnormality.  Inspection of the skin 
revealed no acute rashes, lesions, or induration.  Additional 
VA records from March 2005 and June 2005 show that the 
veteran's skin was warm, dry, of a normal color, and had no 
lesions or rashes.

A statement from the veteran's brother, received by the RO in 
December 2005, states that the veteran was involved in an 
automobile accident in May 1983.  He stated that the veteran 
had a large cut from the bottom of his left ear to the top of 
his head, and his skull was split open to the point where his 
brain was visible.

During his November 2008 VA Travel Board hearing, the veteran 
reported that while on active duty, he was involved in a 
serious automobile accident.  The veteran indicated that 
while he had received medical attention for sleep apnea, 
headaches, and a back injury, he had not been treated for 
scars on his ear, head, and face.  

The Board has reviewed the competent medical evidence of 
record cited above and finds that this evidence shows no 
current diagnosis or treatment for a left ear injury, head 
scars, or facial scars whatsoever.  No such findings were 
shown upon examination in the current VA medical records.  
Consequently, the Board does not find that the competent 
medical evidence of record supports the veteran's claim.

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
November 2008 VA Travel Board hearing testimony, and the 
December 2005 statement from his brother.  The veteran and 
his brother, however, have not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  Accordingly, their lay opinions do not constitute 
competent medical evidence and lack probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 
142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 
201 (1996).

To date, the RO has not afforded the veteran a fully 
comprehensive VA examination, with a report containing an 
opinion as to the etiology of these three claimed disorders.  
Such an opinion is "necessary" under 38 U.S.C.A. § 5103A(d) 
when: (1) there is competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) there is an indication the current 
disability or symptoms may be associated with service, and 
(4) there is not sufficient medical evidence to make a 
decision.  See 38 U.S.C.A. § 5103A(c)(4).

In this case, however, there is no evidence linking the 
veteran's three claimed disorders to service and no 
reasonable possibility that a VA examination would result in 
findings favorable to the veteran.  Accordingly, the Board 
finds that etiology opinions are not "necessary."  See 
generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for a left ear 
laceration, head scars, and facial scars, and this claim must 
be denied.  Again, as the preponderance of the evidence is 
against the veteran's claim, 38 U.S.C.A. § 5107(b) is not 
applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to service connection for scars, to include a 
left ear laceration, head scars, and facial scars, is denied.


REMAND

During the November 2008 VA Travel Board hearing, the veteran 
reported that he had seen a neurologist at VAMC Detroit for 
headaches and sleep apnea.  He also said that he had seen a 
chiropractor, D.T., out of Royal Oak, Michigan, who thought 
that the veteran might have spinal stenosis.  Records of such 
treatment should be requested and, if obtained, added to the 
claims file, as no such records are included in the claims 
file presently.  38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

1.  After securing signed release 
forms, with full address information, 
the AMC/RO should contact the 
chiropractor, D.T., out of Royal Oak, 
Michigan, and VAMC Detroit and request 
all records of treatment of the 
veteran.  All records obtained pursuant 
to this request must be included in the 
veteran's claims file.  If the search 
for such records has negative results, 
documentation to that effect should be 
included in the claims file.

2.  After completion of the above 
development and any other development 
deemed necessary, the veteran's claims 
for service connection for a head 
injury and a back injury disease should 
be readjudicated.  If the determination 
of either claim remains adverse to the 
veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


